 



Exhibit 10.41
INTEL CORPORATION
2006 DEFERRAL PLAN FOR
OUTSIDE DIRECTORS
Effective November 15, 2006
Intel Corporation, a Delaware Corporation, and its Subsidiaries (hereinafter
collectively “Intel” or the “Company”) hereby amend and restate the Deferral
Plan for Outside Directors, originally adopted on July 1, 1998.
1. PURPOSE
     The purpose of this Intel Corporation 2006 Deferral Plan for Outside
Directors (the “Plan”) is to advance the interests of the Company in such a
manner as to attract, motivate and retain the best available individuals to
serve as Outside Directors (as defined herein). This Plan permits Outside
Directors to elect to defer all or part of their Director’s Cash Compensation or
to receive their entire Director’s Cash Compensation in the form of Restricted
Stock Units (“RSUs”) issued through Intel’s Equity Plan.
2. DEFINITIONS
     (a) “Beneficiary” or “Beneficiaries” means the individuals, trusts or other
entities designated by a Participant in writing pursuant to Section 9( b)(iv) of
the Plan to receive any benefit payable under the Plan by reason of the death of
a Participant, or, in the absence of such designation, the persons specified in
Section 9(b)(v) of the Plan.
     (b) “Benefit” means the amount credited to a Participant’s Cash Deferral
Account pursuant to such Participant’s Election Form plus dividend credits
pursuant to Section 6(b).
     (c) “Board” means the Board of Directors of the Company.
     (d) “Closing Price” means the closing price, or last reported sales price,
as the case may be of the Company’s Common Stock on the NASDAQ Stock Market , or
the primary national securities exchange on which the Common Stock is traded as
of the applicable date; provided, however, that if no closing price or last
reported sales price is available for such date, “Closing Price” means the
closing price or last reported sales price, as the case may be, of the Company’s
Common Stock as of the next most recent date for which a price is available.

1



--------------------------------------------------------------------------------



 



     (e) “Code” means the Internal Revenue Code of 1986, as amended from time to
time and any reference to a section of the Code shall include any successor
provision of the Code.
     (f) “Common Stock” means the common stock of the Company.
     (g). “Company” means Intel Corporation, a Delaware Corporation, and its
Subsidiaries.
     (h) “Election Form” means the Outside Director Annual Compensation and
Restricted Stock Units (RSUs) Election Form.
     (i) “Deferred Compensation Unit” means a unit equal in value to one share
of Common Stock and posted to a Participant’s Cash Deferral Account for the
purpose of measuring the Benefits payable under the Plan. The number of Deferred
Compensation Units in a Participant’s Cash Deferral Account or posted to a
Participant’s Cash Deferral Account shall be rounded to the nearest
one-hundredth. In the event that shares of Common Stock shall be changed into or
exchanged for a different number or kind of shares of stock or other securities
of the Company or another corporation (whether by reason of merger,
consolidation, recapitalization, split-up, combination of shares or otherwise),
or if the number of shares of Common Stock shall be increased through a stock
split or the payment of a stock dividend, then there shall be substituted for or
added to each Deferred Compensation Unit the number and kind of shares of stock
or other securities into which each outstanding share of Common Stock shall be
so changed, or for which each such share shall be exchanged, or to which each
such share shall be entitled, as the case may be.
     (j) “Director’s Cash Compensation” of an Outside Director for any Plan Year
means that individual’s total annual retainer, and any fees received for
performance of the Outside Director’s functions, including fees for attendance
or participation at meetings and for serving on a Board Committee or as a
Committee or Board Chair. “Director’s Cash Compensation” for purposes of this
plan shall not include expense reimbursements or annual grants made under the
Equity Plan.
     (k) “Early Cash Benefit Distribution Date” means a date specified by the
Participant in the Election Form and which is at least twenty-four (24) full
calendar months after the date the Participant’s Election Form is received by
the Company.
     (l) “Effective Date” means the date on which this Plan became effective,
i.e., November 15, 2006.
     (m) “Equity Plan” means the Intel 2006 Equity Incentive Plan as amended
from time to time or any equivalent plan which permits equity grants to Outside
Directors.
     (n) “Enrollment Period” means the period from December 1 to December 31 of
the calendar year prior to the Plan Year to which an Election Form applies. The
Enrollment Period for any newly elected Outside Director shall be any time up to
thirty

2



--------------------------------------------------------------------------------



 



(30) days before the Outside Director takes office provided that the deferral
election shall apply only to the Director’s Cash Compensation with respect to
services performed after the election.
     (o) “Outside Director” means a member of the Board of Directors who is not
an employee of the Company.
     (p) “Participant” means an Outside Director of the Company who has executed
an Election Form and who, if cash has been deferred, maintains a Participant’s
Cash Deferral Account in the Plan.
     (q) “Participant’s Cash Deferral Account ” means the account established
for each Participant which shall be utilized solely as a device to measure and
determine the amount of deferred Director’s cash compensation to be paid under
the Plan
     (q) “Plan” means the “2006 Deferral Plan for Outside Directors” as set
forth herein and as amended or restated from time to time.
     (r) “Plan Year” means January 1 through December 31.
     (s) “Regular Cash Distribution Date” means the date on which a Termination
Event occurs.
     (s) “RSUs” means Restricted Stock Units issued through the Equity Plan. An
RSU is an award of a right to receive, in cash or stock (as determined under the
Equity Plan) the market value of one Share, the grant, issuance, retention
and/or vesting of which is subject to such conditions as are expressed in the
documents(s) evidencing the award.
     (t) “Share” shall mean a share of common stock, $.001 par value, of the
Company or the number and kind of shares of stock or other securities which
shall be substituted or adjusted for such shares as provided in Section 11 of
the Equity Plan.
     (u) “Subsidiary” means any corporation or entity in which Intel Corporation
owns or controls, directly or indirectly, fifty percent (50%) or more of the
voting power or economic interests of such corporation or entity.
     (v) “Termination Event” means an event constituting the cessation of a
Participant’s status as a Director of the Company.
3. ADMINISTRATION OF THE PLAN
     (a) Administration by the Company. The Company shall be responsible for the
general operation and administration of this Plan and for carrying out the
provisions thereof.
     ( b) General Powers of Administration. The Plan shall be administered by
the Company, as determined by the Corporate Secretary or his designee or
delegate. The

3



--------------------------------------------------------------------------------



 



Company shall be entitled to rely conclusively upon all tables, valuations,
certificates, opinions and reports furnished by any actuary, accountant,
controller, counsel or other person employed or engaged by the Company with
respect to this Plan. No Participant or any Beneficiary shall have any legal or
equitable interest in any asset of the Company.
     (c) Interpretation. This Plan is intended to comply with the requirements
of Section 409A of the Code. In the event of any lack of clarity in the terms of
this Plan, it shall be interpreted and administered in such a manner as to
preserve the compliance of any Election Form with the requirements of
Section 409A.
     (d) Claims Procedure. The Company shall notify a Participant in writing
within ninety (90) days of the Participant’s written application for benefits of
his eligibility or non-eligibility for benefits under the Plan. If the Company
determines that a Participant is not eligible for benefits or full benefits, the
notice shall set forth (i) the specific reasons for such denial, (ii) a specific
reference to the provision of the Plan on which the denial is based,
(iii) description of any additional information or material necessary for the
claimant to perfect his claim, and a description of why it is needed, and an
explanation of the Plan’s claims review procedure and other appropriate
information as to the steps to be taken if the Participant wishes to have his
claim reviewed. If the Company determines that there are special circumstances
requiring additional time to make a decision, the Committee shall notify the
Participant of the special circumstances and the date by which a decision is
expected to be made, and may extend the time for up to an additional 90 days. If
a Participant is determined by the Company to be not eligible for benefits, or
if the Participant believes that he is entitled to greater or different
benefits, he shall have the opportunity to have his claim reviewed by the
Company by filing a petition for review with the Company within sixty (60) days
after receipt by him of the notice issued by the Committee. Said petition shall
state the specific reasons the Participant believes he is entitled to benefits
or greater or different benefits. Within sixty (60) days after receipt by the
Company of said petition, the Company shall afford the Participant (and his
counsel, if any) an opportunity to present his position to the Company orally or
in writing, and said Participant (or his counsel) shall have the right to review
the pertinent documents, and the Company shall notify the Participant of its
decision in writing within said sixty (60) day period, stating specifically the
basis of said decision written in a manner calculated to be understood by the
Participant and the specific provisions of the Plan on which the decision is
based. If, because of the need for a hearing, the sixty (60) day period is not
sufficient, the decision may be deferred for up to another sixty (60) day period
at the election of the Company, but notice of this deferral shall be given to
the Participant.
4. PARTICIPATION.
     (a) Eligibility to Participate. Each Outside Director may participate in
this Plan.

4



--------------------------------------------------------------------------------



 



     (b) Election to Participate. An Outside Director may become a Participant
in the Plan by electing to defer compensation in accordance with the terms of
this Plan during an Enrollment Period. An election to defer cash or receive RSUs
in lieu of cash shall be executed by completing the Election Form which must be
filed with the Company before the end of the Enrollment Period. The Election
Form shall specify whether the Outside Director is electing to defer all or part
of their Director’s Cash Compensation into Deferred Compensation Units or to
receive all of their Director’s Cash Compensation in the form of RSUs. A person
who first becomes an Outside Director after the beginning of a Plan Year shall
make a deferral election within the first 30 days of taking office, provided
that such election shall apply only to Director’s Cash Compensation with respect
to services performed after the election. A deferral election made pursuant to
an Election Form shall continue in effect for each succeeding Plan Year until
modified by the Participant; provided, however, that no Early Cash Benefit
Distribution contained in such election shall be given effect unless it complies
with Section 7(b) of this Plan. No modification shall be given effect with
respect to a Plan Year in which the modification is intended to apply unless
that modification is made prior to the beginning of that Plan Year. An Election
Form shall be irrevocable for a Plan Year as of the first day of such Plan Year.
     (c) Cessation of Participation. Participation in the Plan shall continue
until all of the Benefits to which the Participant is entitled have been paid in
full. RSUs granted in lieu of cash will be paid out as stated in the Notice of
Grant.
5. ELECTION TO RECEIVE RSUs IN LIEU OF CASH
     (a) Beginning with the 2007 Plan Year, Outside Directors may elect to
receive all of their Director’s Cash Compensation in the form of RSUs;
     (b) The election to receive RSUs in Lieu of Cash can only be made for a
Plan Year if the Outside Director does not elect to defer cash under Section 6.
     (c) The election to receive RSUs must be made before the end of the
Enrollment Period for the Plan Year. Newly eligible Outside Directors shall make
an election to receive RSUs not later than the 30th day after taking office;
provided that the election shall only apply to Director’s Cash Compensation with
respect to services performed after the election.
     (d) RSUs in Lieu of Cash follow the vesting rules as set forth in the
Equity Plan. Any elections to further defer ownership of the Common Stock
received on vesting of RSUs will be made during the Enrollment Period on the
Election Form.
6. ELECTION TO DEFER CASH INTO A PARTICIPANT’S CASH DEFERRAL ACCOUNT
     (a) Deferrals. If an Outside Director does not elect to receive RSUs (under
Section 5) for a Plan Year, he may elect the amount of Director’s Cash
Compensation to be deferred into his Participant’s Cash Deferral Account.

5



--------------------------------------------------------------------------------



 



     (I) The Company shall post to the Participant’s Cash Deferral Account a
number of Deferred Compensation Units equivalent to the amount of Director’s
Cash Compensation specified in the Election Form in effect for the Plan Year;
     (II) Deferrals of Director’s Cash Compensation (and the corresponding
number of Deferred Compensation Units) relating to quarterly retainers shall be
posted as of the last day of the fiscal quarter in which the Director’s Cash
Compensation was earned. Deferrals of Director’s Cash Compensation (and the
corresponding number of Deferred Compensation Units) relating to all other forms
of Director’s Cash Compensation shall be posted as of the last day of the
quarter in which the Director’s Cash Compensation was earned. Participant’s Cash
Deferral Account shall be calculated by dividing: (i) the dollar amount of
Director’s Cash Compensation deferred by (ii) the applicable Closing Price for
the day as of which such Units are posted to the Participant’s Cash Deferral
Account.
     (iii) Participant deferrals placed into the Participant’s Cash Deferral
Account are 100% vested.
     (b) Dividend Credits. The Participant’s Cash Deferral Account will be
credited, as of the applicable dividend payment date, with additional Deferred
Compensation Units, equal to the per share dividend declared on the Company’s
Common Stock times the number of Deferred Compensation Units posted to the
Participant’s Cash Deferral Account as of the record date with respect to the
declaration of such dividend divided by the Closing Price applicable to such
record date.
     (c) Participant’s Cash Deferral Account Value. As of any date of valuation,
the value of a Participant’s Cash Deferral Account will be equal to the value
(at the Closing Price on such date) of the number of shares of Common Stock
represented by the Deferred Compensation Units credited to the Participant’s
Cash Deferral Account as of that date.
     (c) Distributions. The number of Deferred Compensation Units in a
Participant’s Cash Deferral Account shall be debited for the amount of any
distributions by dividing: (i) the dollar amount of the distribution by (ii) the
Closing Price of the Company’s Common Stock applicable to the last trading day
of the month with respect to which the distribution was made.
7. PARTICIPANT’S CASH DEFERRAL ACCOUNT BENEFITS
     (a) Timing of Distribution. The amounts credited to a Participant’s Cash
Deferral Account shall be paid (or payment shall commence) within a reasonable
time after the earlier of: (i) the Early Cash Benefit Distribution Date, if the
Participant has made a valid election for early distribution of Benefits
pursuant to Section 7(b) of this Plan, or (ii) the Regular Cash Distribution
Date.

6



--------------------------------------------------------------------------------



 



     (b) Early Cash Benefit Distribution. A Participant may elect for each Plan
Year an Early Cash Benefit Distribution Date 100% of his or her Participant’s
Cash Deferral Account related to that Plan Year Such election shall be made on
the Participant’s Election Form and shall be irrevocable as to the date of
distribution for the Plan Year(s) to which the Election Form applies.
     (i) No election of an Early Cash Benefit Distribution Date shall be given
effect unless such election specifies an Early Cash Benefit Distribution Date
which is at least twenty-four (24) full calendar months after the date the
Participant’s Election Form is received by the Company.
     (ii) In the event a Participant has a Termination Event prior to his or her
Early Cash Benefit Distribution Date, his or her election of an Early Cash
Benefit Distribution Date shall not be given effect and distribution of the
Participant’s Cash Deferral Account shall be made in accordance with Section
7(a) without regard to Section 7(a) (i).
8. DISTRIBUTION OF CASH BENEFITS
     (a) Form of Cash Benefit Distribution. Participants may elect on their
Election Forms one of the following forms of cash benefits distributions for
Regular Cash Distributions:
     (i) Annual installment payments over a five (5) year or a ten (10) year
period; or
     (ii) A lump sum distribution.
Installment payments shall be available to a Participant only in the event the
Participant elects to receive a distribution on a Regular Cash Distribution
Date. Installment payments are not available for Early Cash Benefit
Distributions. In the event a Participant has failed to elect a form of
distribution, or if no record of such election can be found, the Participant
shall receive annual payments over a ten (10) year period. Except for lump sum
distributions, Benefit payments shall be a level annual amount for each calendar
year, calculated using the balance in the Participant’s Cash Deferral Account at
the beginning of the calendar year (or, in the case of the first calendar year,
on the Early Cash Benefit Distribution Date or the Regular Cash Distribution
Date) and dividing it by the total number of annual payments remaining in the
entire payment period. The Benefits payment amount shall be adjusted at the
beginning of each calendar year.
     (b) Death Benefits.
     (i) In the event a Participant dies after commencement of payment of
Benefits, the remaining benefit payments, if any, shall be paid to the
Participant’s Beneficiary in the same manner such Benefits would have been paid
if the Participant had survived.

7



--------------------------------------------------------------------------------



 



     (ii) In the event a Participant dies prior to the time benefits commence,
the Participant’s Benefit shall be paid to the Beneficiary in the form elected
by the Participant.
     (iii) Any Benefits which become payable under this Section 9 to the
surviving spouse of a Participant shall be paid in a manner which will qualify
such Benefits for a marital deduction in the estate of a deceased Participant
under the terms of Section 2056 of the Code, and unless specifically directed by
a Participant to the contrary pursuant to an effective beneficiary designation,
any portion of a Participant’s Benefit payable to a surviving spouse which
remains unpaid at the death of such spouse shall be paid to the spouse’s estate.
     (iv) Each Participant has the right to designate primary and contingent
Beneficiaries for Benefits payable under the Plan. A beneficiary designation by
a Participant shall be in writing on a form acceptable to the Company and shall
only be effective upon delivery to the Company. A beneficiary designation may be
revoked by a Participant at any time by delivering to the Company either written
notice of revocation or a new beneficiary designation form. The beneficiary
designation form last delivered to the Company prior to the death of a
Participant shall control.
     (v) In the event there is no beneficiary designation on file with the
Company, or all Beneficiaries designated by a Participant have predeceased the
Participant, the benefits payable by reason of the death of the Participant
shall be paid to the Participant’s spouse, if living; if the Participant does
not leave a surviving spouse, to the Participant’s issue by right of
representation; or, if there are no such issue then living, to the Participant’s
estate. In the event there are Benefits remaining unpaid at the death of a sole
Beneficiary and no successor Beneficiary has been designated, either by the
Participant or the Participant’s spouse pursuant to Section 8(b) (iv), the
remaining balance of such benefit shall be paid to the deceased Beneficiary’s
estate; or, if the deceased Beneficiary is one of multiple concurrent
Beneficiaries, such remaining Benefits shall be paid proportionally to the
surviving Beneficiaries.
9. FUNDING OF PARTICIPANT’S CASH DEFERRAL ACCOUNT
     (a) Sources of Cash Benefits. All cash benefits under the Plan shall be
paid when due by the Company out of its assets or from an irrevocable trust
established by the Company for that purpose. If a Participant elects to receive
RSUs in lieu of cash, the RSU will be issued through the Equity Plan.
     (b) Property of Company. Any amounts set aside for Benefits payable under
the Plan are the property of the Company, except, and to the extent, of any
assignment of such assets to an irrevocable trust.
     (c) No Claim on Specific Assets. No Participant shall be deemed to have, by
virtue of being a Participant in the Plan, any claim on any specific assets of
the

8



--------------------------------------------------------------------------------



 



Company such that the Participant would be subject to income taxation on his
benefits under the Plan prior to distribution and the rights of Participants and
Beneficiaries to benefits under the Plan shall be those of an unsecured general
creditor of the Company.
10. OTHER PROVISIONS APPLICABLE TO PLAN
     (a) Benefits Inalienable. Except as provided in Section 8(b), the right of
any Participant, any Beneficiary, or any other person to the payment of any
Benefits under this Plan shall not be assigned, transferred, pledged or
encumbered. Any amounts so set aside for Benefits payable under the Plan are the
property of the Company, except, and to the extent, of any assignment of such
assets to an irrevocable trust
     (b) Successors and Assigns. This Plan shall be binding upon and inure to
the benefit of the Company, its successors and assigns and the Participant and
his or her heirs, executors, administrators and legal representatives.
     (c) Costs of Enforcement. If the Company, the Participant, any Beneficiary,
or a successor in interest to any of the foregoing, brings legal action to
enforce any of the provisions of this Plan, the prevailing party in such legal
action shall be reimbursed by the other party for the prevailing party’s costs
of such legal action including, without limitation, reasonable fees of
attorneys, accountants and similar advisors and expert witnesses.
     (d) Disputes. Any dispute or claim relating to or arising out of this Plan
that cannot be resolved pursuant to the procedures set forth in Section 3(d) of
this Plan shall be resolved in the following manner. The Participant or
Beneficiary, as the case may be, on the one hand, and the senior management of
the Company, on the other hand (collectively, the “Parties”), shall meet to
attempt to resolve such disputes. If the disputes cannot be resolved by the
Parties, either Party may make a written demand for formal dispute resolution
and specify therein the scope of the dispute. Within thirty days after such
written notification, the parties agree to meet for one day with an impartial
mediator and consider dispute resolution alternatives other than litigation. If
an alternative method of dispute resolution is not agreed upon within thirty
days after the one day mediation, either party may begin litigation proceedings.
     (e) Governing Law. This Plan shall be construed in accordance with and
governed by the laws of the State of Delaware, without reference to the
principles of conflicts of law thereof, to the extent such construction is not
pre-empted by any applicable federal law.
     (f) Entire Agreement. This Plan constitutes the entire understanding and
agreement with respect to the subject matter contained herein, and there are no
agreements, understandings, restrictions, representations or warranties among
any Participant and the Company other than those set forth or provided for
herein.
     (g) Termination or Amendment of Plan.

9



--------------------------------------------------------------------------------



 



     (i) This Plan may be amended by the Company at any time in its sole
discretion by resolution of its Board or any committee to which its Board has
delegated such authority to amend; provided, however, any amendment which would
alter the irrevocable nature of an election or which would reduce the amount
credited to a Participant’s Cash Deferral Account on the date of such amendment
shall not be effective unless consented to in writing by the Participant or, if
the Participant has died or is incompetent, the Participant’s Beneficiary or
conservator.
     (ii) Notwithstanding the foregoing paragraph or any other provision in this
Plan to the contrary, the Company reserves the right to terminate the Plan in
its entirety at any time upon fifteen (15) days notice to the Participant. Any
amounts not distributed after payment in full of all Benefits hereunder shall
revert to the Company.

10